  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )        CRIMINAL ACTION NO.
        v.                            )          2:18cr243-MHT
                                      )               (WO)
WILLIAM DCORY MAURICE                 )
EASTERLY                              )

                           OPINION AND ORDER

    For the reasons set forth below, defendant William

Dcory    Maurice    Easterly’s        motion   to   continue     will    be

granted and his jury selection and trial, now set for

March 13, 2019, will be continued pursuant to 18 U.S.C.

§ 3161(h)(7).

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,      785   F.2d    1506,     1516     (11th Cir. 1986),        the

court    is   limited      by   the   requirements    of   the    Speedy

Trial Act, 18 U.S.C. § 3161. The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”    §     3161(h)(7)(A).           In   granting        such   a

continuance,     the      court     may    consider,     among    other

factors, whether the failure to grant the continuance

“would deny counsel for the defendant ... reasonable

time necessary for effective preparation, taking into

account        the       exercise         of    due       diligence.”

§ 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Easterly in a speedy trial.

Defense counsel requests additional time to finalize

the terms of Easterly’s plea agreement and to evaluate

further   the        interaction     of    pending     state     charges



                                    2
against Easterly for the same conduct charged in the

instant federal case. The government does not oppose a

continuance. The court concludes that a continuance is

warranted to enable Easterly and his counsel to have

sufficient time to resolve this case.

                            ***

    Accordingly, it is ORDERED that:

    (1) Defendant     William   Dcory     Maurice     Easterly’s

motion to continue (doc. no. 284) is granted.

    (2) The jury selection and trial, now set for March

13, 2019, are reset for April 8, 2019, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States   Courthouse     Complex,    One      Church     Street,

Montgomery, Alabama.

    DONE, this the 5th day of March, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
